Citation Nr: 1801109	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-18 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a VA examination on September 12, 2016, however he did not report.  See October 2016 Compensation and Pension Exam Inquiry.  During his August 2017 Board hearing, the Veteran's representative stated the Veteran did not receive notice of the examination and requested a new examination be scheduled to assess the current severity of the Veteran's PTSD as his last VA examination was in October 2011.  See August 2017 Board Hearing Transcript at 2.  

When a Veteran fails to report to any scheduled examination in connection with a claim for an increased rating, without good cause, the claim will be denied.  See 38 C.F.R. § 3.655 (a),(b) (2017).  However, failure to receive notice of an examination could provide good cause for the failure to report.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Given the circumstances of this case and affording the Veteran the benefit of the doubt, the Board finds good cause is shown and that a remand is necessary to schedule him for another examination.  As the Veteran asserts that he is unemployable, in part, as a result of his service-connected PTSD, his entitlement to a TDIU is inextricably intertwined with the instant appeal and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed. 

The examiner should provide the current findings regarding all symptoms associated with the service-connected PTSD and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his PTSD.  

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement to a TDIU. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




